Citation Nr: 1456810	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) following the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for PTSD, and evaluated it as 30 percent disabling.  

During the pendency of the Veteran's appeal, and specifically in the September 2012 Statement of the Case (SOC) and the September 2012 Decision Review Officer Decision, the RO increased the disability evaluation for the service-connected PTSD to 50 percent, effective from February 22, 2011 (date of receipt of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

The issue of entitlement to service connection for major depressive disorder (MDD), to include as secondary to the PTSD, has been raised by the record in the May 2013 Review PTSD Disability Benefits Questionnaire, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran  if further action is required.


REMAND

The Veteran is service connected for PTSD, which is currently evaluated as 50 percent disabling.  After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's claim for a higher rating for his service-connected PTSD is required.  

Specifically, a November 2012 letter from the Social Security Administration (SSA) reflects that the Veteran was entitled to monthly disability benefits beginning in January 2013.  However, the Veteran's SSA records are not associated with the claims file and the record is currently unclear as to the disability or disabilities the Veteran is currently receiving SSA disability benefits for.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159 (c)(2) (2014).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

In addition, the Board notes that the Veteran was afforded a VA psychiatric examination in August 2011, and a review examination for PTSD was conducted by a VA staff psychologist in May 2013.  At the May 2013 examination, the VA examiner noted that the Veteran had diagnoses of PTSD and MDD, and symptoms wherein he re-experienced the in-service trauma, and avoided stimuli that served as a reminder of the in-service trauma were attributed to his PTSD.  According to the examiner, the Veteran also experienced symptoms of sadness, problems with concentration/motivation, fatigue, lack of interest and guilt - all of which were attributed to his MDD.  During the examination, the Veteran reported that he had been receiving ongoing treatment and care for his psychiatric symptoms from the PTSD clinic at the St. Louis VA Medical Center (VAMC) since September 2012.  Upon evaluating the Veteran, the examiner observed an array of psychiatric symptoms, to include a depressed mood, anxiety, signs of suspiciousness, panic attacks on a weekly basis or less, chronic sleep impairment, and impairment of short and long-term memory.  The examiner further noted that the Veteran exhibited a flattened affect, and had difficulty understanding complex commands, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  According to the examiner, the Veteran also had difficulty adapting to stressful circumstances, was unable to establish and maintain effective relationships, and exhibited signs of suicidal ideation, as well as persistent danger of hurting himself.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner determined that the Veteran's psychiatric symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In light of the fact that the Veteran has been receiving ongoing treatment for his PTSD symptoms, all outstanding VA treatment records either generated at the PTSD clinic at the St. Louis VAMC, and/or at any VAMC that are pertinent to the appeal, should also be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Also, the May 2013 Review PTSD Disability Benefits Questionnaire reflects a potential worsening in the Veteran's psychiatric symptoms.  As such, the Veteran should also be afforded a more recent VA psychiatric examination to determine the current extent and severity of his PTSD symptoms.  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his PTSD either at the PTSD clinic located at the St. Louis VAMC, as well as any other VA medical facility the Veteran has received psychiatric treatment at, from September 2012 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder.  

2. Then, obtain and associate with the claims file a copy of the decision of the SSA to award disability benefits to the Veteran and the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

3. Thereafter, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination to determine the current extent of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner should specifically discuss which symptoms are attributed to the Veteran's MDD, and which symptoms are attributed to his PTSD.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  Also, the examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities.  A rationale for all opinions expressed must be provided.  

4. The agency of original jurisdiction should ensure that all requested development is completed.  Thereafter, re-adjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






